*635Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Por entender que el principio de antigüedad no es de aplica-ción en la otorgación de permanencias a maestros transitorios-elegibles al amparo de la Ley de Permanencia de maestros, disiento de la opinión suscrita por el Tribunal. Contrario a la decisión mayoritaria, entendemos que el peticionario no tenía derecho a un nombramiento permanente en una plaza de Supe-rintendente Escolar IV que ocupaba la maestra transitoria-elegible Rubero Rivera desde noviembre de 1981. Aunque a primera vista la posición suscrita por el Tribunal pretende darle “plena virtualidad” a la Ley de Permanencia de maestros, su efecto real sería perjudicial al magisterio puertorriqueño. Esta decisión creará gran incertidumbre sobre todos los maestros que por años han ocupado transitoriamente una plaza, esperando algún día obtener la permanencia en la aula donde se han ganado el respeto y la confianza de toda la comunidad escolar.
h—
Los hechos estipulados por las partes en la vista celebrada por la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.E) revelan que el peticionario, el Sr. Víctor R. Fajardo, ocupa una plaza de Superintendente Auxiliar III en el Distrito Escolar de Bayamón III. El 8 de octubre de 1981 fue nombrado como empleado transitorio-elegible a la plaza de Su-perintendente Escolar IV (Plaza Núm. 0098) para sustituir a la persona que tenía un nombramiento permanente en esa posición administrativa. El peticionario desempeñó su cargo hasta que la incumbente en propiedad fue reinstalada a la posición el 1ro de julio de 1985. En esa fecha regresó a su posición original de Superintendente Auxiliar III. Sin embargo, al poco tiempo Fajardo fue nombrado Sub Director del Programa de Desarrollo Comercial del Municipio de Bayamón y desde entonces tiene una licencia sin sueldo del Departamento de Instrucción Pública.
*636Antes de concluir su término en la plaza de Superintendente Escolar iy el peticionario solicitó que se le nombrara con carácter permanente a la plaza Núm. 0095 de igual categoría que iba a estar vacante en otro distrito escolar. Esa plaza era ocupada transitoriamente desde noviembre de 1981 por la profesora Rubero Rivera. En virtud de una decisión del Tribunal Superior en otro caso,(1) y considerando que la maestra había cumplido satisfactoriamente con el período probatorio, el Departamento de Instrucción Pública denegó la solicitud de Fajardo y otorgó permanencia a la profesora Rubero Rivera.
No conforme con esta decisión, el peticionario apeló a J.A.S.A.E No obstante, mientras se consideraba la apelación, el peticionario solicitó el 10 de julio de 1986 que le otorgaran permanencia en la plaza Núm. 0098 que él había ocupado transi-toriamente entre 1981 y 1985, y que quedaría vacante el 8 de agosto de 1986. Oportunamente, el Departamento de Instrucción Pública denegó su petición y le informó que la vacante se cubriría mediante certificación de elegibles. El peticionario no solicitó una reconsideración de esta decisión ni apeló a J.A.S.A.P.
Después de celebrar vistas públicas, J.A.S.A.P emitió la resolución correspondiente mediante la cual denegó la única apelación pendiente del peticionario, referente a la permanencia otorgada a la profesora Rubero Rivera en la plaza Núm. 0095. De esta resolución el peticionario recurrió al Tribunal Superior. Dicho foro se negó a expedir el auto solicitado y, oportunamente, el peticionario acudió ante esta Curia aduciendo que el Departa-mento de Instrucción Pública cometió error al no aplicar el principio de antigüedad en la otorgación de permanencia para la plaza Núm. 0095 de Superintendente Escolar IV
hH HH
La controversia principal del recurso se limita al determinar si el peticionario Fajardo tenía derecho a permanencia en la plaza *637Núm. 0095. Su solicitud requiere que examinemos la validez del nombramiento de la profesora Rubero Rivera a la luz de las disposiciones de la Ley de Permanencia de maestros, Ley Núm. 312 de 15 de mayo de 1938 (18 L.ER.A. sees. 214-218), y del Reglamento de Personal Docente del Departamento de Instruc-ción Pública aprobado el 27 de enero de 1984.
La Ley de Permanencia concede al maestro(2) en servicio activo, que se ha desempeñado como tal durante el período probatorio, el derecho a ser contratado con carácter permanente en la categoría correspondiente en que esté ejerciendo al expirar dicho período probatorio. No se requerirá “otras pruebas de calificación o capacidad profesional que la posesión de una licencia regular de la misma categoría del puesto que ocupa y haber realizado, a juicio del Departamento de Instrucción Pública, labor satisfactoria”. 18 L.P.R.A. sec. 214. El estatuto y la reglamenta-ción extienden su protección tanto al personal docente en período probatorio como a los sustitutos o transitorios-elegibles.
Aunque la ley tiene el propósito de “establecer la selección de maestros de escuelas sobre una base científica, imparcial, y conseguir personal de alta capacidad ... la selección final, según lo dispone el Acta Orgánica, siempre permanece en las manos del [Secretario] de Instrucción”. González v. Gallardo, Comisionado, 62 D.P.R. 275, 283-284 (1943). La ley reserva al Secretario de Instrucción la facultad de otorgar permanencia a los profesores que “a juicio del Departamento” hayan realizado una labor satisfactoria. 18 L.P.R.A. sec. 214.
En el caso de un maestro con un nombramiento probatorio en una plaza de carrera, el Reglamento de Fersonal Docente del Departamento de Instrucción Pública dispone que “pasará a ocupar una plaza con carácter regular” una vez apruebe satisfac-toriamente el período de prueba. En vista de que su nombra-*638miento es en una plaza que no tiene un incumbente en propiedad, el maestro probatorio es acreedor a la permanencia de esa plaza.
Sin embargo, en el caso de los maestros con carácter transi-torio, su nombramiento es por un año escolar o fracción del mismo en aquella plaza ocupada en propiedad por otro instructor que provisionalmente se encuentra realizando otras funciones. Aun-que se le convalida el tiempo servido satisfactoriamente, por la naturaleza de su nombramiento, el maestro transitorio-elegible no tiene la misma expectativa de una permanencia que el probatorio. Para ser acreedor a una plaza tiene que surgir una vacante en la plaza que ocupa o en otra análoga en el mismo municipio. Por esta razón, en general cuando el incumbente regresa a la plaza, el transitorio tiene que reintegrarse a su posición original.
Sin embargo, en algunas ocasiones, como en el caso de autos, surge una vacante en una plaza que por más de dos años ha ocupado un maestro transitorio-elegible. En estos casos, y a tenor con la decisión del Tribunal Superior descrita anteriormente,(3) el Departamento de Instrucción Pública ha reconocido que el maestro transitorio-elegible es acreedor a la permanencia en la plaza que ha ocupado provisionalmente.
En vista de que cada escuela tiene unas características peculiares y un estudiantado con distintas necesidades, este método de otorgar permanencia asegura la selección del candi-dato más idóneo para cada uno de los colegios del sistema. De lo contrario, se derrotarían los objetivos del estatuto. Ha sido precisamente en esa plaza que la evaluación correspondiente ha demostrado que el maestro ha cumplido con eficiencia y dedica-ción sus responsabilidades magisteriales. Corresponde al Depar-tamento de Instrucción Pública reconocer su trabajo en esa posición mediante el otorgamiento de permanencia equiparándolo al maestro probatorio. No olvidemos que el ordenamiento dispone que al maestro probatorio se le otorgue la permanencia en la plaza en que ha demostrado su eficacia y no en otra análoga en alguna otra escuela del sistema.
*639Debido a la naturaleza de las labores del magisterio, la costumbre siempre ha sido evaluar las competencias del maestro a la luz de los requisitos y necesidades de la plaza. Aunque la ley no dispone sobre estos extremos, ante el vacío estatutario y reglamentario la doctrina civilista nos impone la obligación de resolver conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural, en conformidad con los principios gene-rales del derecho y los usos y las costumbres aceptadas. Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 7; Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870, 874 (1975); Dalmau v. Hernández Saldaña, 103 D.P.R. 487, 489 (1975). Aunque en situaciones de vacío estatutario hemos utilizado el principio de interpretación por analogía, Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 743-744 (1981), no es menos cierto que la costumbre es una fuente de derecho, enmarcada dentro del principio de equidad y la cual ha sido ampliamente utilizada en estas situaciones. La costumbre requiere que sea continua, uni-forme, racional, estimada y vivida como norma obligatoria. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Jaén, Ed. Rev. Der. Privado, T. I, págs. 48-51. Por último, los peticionarios, que invocan la costumbre como fuente de derecho aplicable por equidad, tienen que acreditarla. Raval, Inc. v. Maryland Casualty Co., 89 D.P.R. 854, 863 (1964); Pueblo v. Central Cambalache, 62 D.P.R. 553, 558 (1943); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, págs. 425-435.

Sin conocimiento de las necesidades del Departamento de Instrucción Pública ni las consecuencias de esta decisión para el complejo sistema educativo, por virtud de un nuevo decreto educativo dictado por esta Curia, hoy se revoca la norma seguida por los educadores durante los pasados doce años. Como resul-tado de la decisión, un maestro transitorio-elegible que haya desempeñado eficientemente sus tareas por más de dos años no será acreedor a la permanencia en esa plaza si hay otra persona elegible que tenga más antigüedad.

*640Conscientes del impacto de esta decisión sobre el sistema de instrucción pública, y a pesar de la oposición del Departamento de Instrucción Pública a que se deje sin efecto su práctica por los pasados doce años, la opinión del Tribunal revoca la decisión del Secretario y le concede al peticionario su permanencia “ya sea en la plaza Núm. 0095 u otra de igual categoría y nivel”. Así remite al Departamento de Instrucción Pública la difícil tarea de tomar la decisión de remover de su puesto a la profesora Rubero Rivera o a cualquier otra persona que ocupe una posición de “igual categoría y nivel” para conseguir la plaza que necesitan para el peticionario.
Por entender que la decisión es realmente injusta a una maestra que ha ocupado una plaza desde 1981, incompatible con los propósitos y el espíritu de la Ley de Permanencia y contraria a los mejores intereses de la educación puertorriqueña, disiento.

(1) Edilberto Rodríguez Battisini v. Departamento de Instrucción Pública, FE-77-850.


(2) La ley incluye en esta categoría a los “maestros de escuela elemental, maestros de escuela superior, directores de escuela elemental, directores de escuela superior, superintendentes auxiliares de escuelas, superintendentes de escuelas, supervisores generales de instrucción, maestros de agricultura, maestros de artes industriales, maestros de trabajo manual, maestros de ciencias domésticas, maestros de inglés, maestros de asignaturas comerciales y maestros especiales”. 18 L.P.R.A. sec. 211.


(3) Véase esc. 1.